Upon consideration of the application filed by Petitioner on the 23rd day of April 2007 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Carteret County:
"Denied by order of the Court in conference, this the 26th day of April 2007."
Upon consideration of the petition filed by Petitioner on the 23rd day of April 2007 in this matter for a motion for mandamus, the following order was entered and is hereby certified to the Superior Court, Carteret County:
"Dismissed by order of the Court in Conference this the 26th day of April 2007."